            Case 7:15-cr-00327-VB Document 109 Filed 06/17/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       MEMORANDUM
v.                                                    :       OPINION AND ORDER
                                                      :
JOHN ASMODEO,                                         :       15 CR 327 (VB)
                                    Defendant.        :
------------------------------------------------------x

        Now pending is defendant John Asmodeo’s renewed motion to reduce his term of

imprisonment to “time served, and immediately release him to begin his already-imposed 10 year

term of supervised release, and any additional term of supervised release, with a special

condition of home confinement not to exceed November 14, 2027.” (Doc. #107 at 1). Asmodeo

claims that the current COVID-19 pandemic “poses extraordinary risks” to his health, which,

combined with his “rehabilitation” while in prison, constitute “extraordinary and compelling

reasons” warranting the requested reduction. (Id. at 5).

        For the following reasons, the motion is DENIED.

        The COVID-19 pandemic is an unprecedented worldwide catastrophe. But it does not

warrant the early release of sentenced inmates in federal prisons convicted of serious, dangerous

offenses, like Asmodeo, whose medical conditions and risk of contracting the virus cannot, by

any reasonable definition, be deemed “extraordinary and compelling.” See 18 U.S.C. §

3582(c)(1)(A)(i).

        First, Asmodeo’s offense was exceptionally serious. He pleaded guilty to one count of

sexual exploitation of a child, in violation of 18 U.S.C. § 2251(a), (e). Specifically, Asmodeo

admitted to engaging in sexual intercourse with a 12-year-old girl in 2003, when he was 20 years

old. He used a camera to make a video recording of the encounter and later transferred the video




                                                          1
          Case 7:15-cr-00327-VB Document 109 Filed 06/17/20 Page 2 of 6



to a disk, which he gave to another individual. Asmodeo’s sexual abuse of the child continued

until she was 15.

       In addition, although the Court exercised its discretion not to consider certain uncharged

conduct at the time of sentencing, the record reflects that Asmodeo’s sexual exploitation of

children was not limited to his abuse of a single victim. Rather, in 2013, when Asmodeo was 30,

he used a hidden camera on multiple occasions to videotape a 10-year-old girl changing into a

bathing suit in Asmodeo’s bathroom, and, in the middle of the night, he took photographs of the

girl’s clothed genital area while she slept. Also in 2013, defendant engaged in sexually explicit

video chats with two girls who were then 12 and 14 years old. And by 2014, Asmodeo had

amassed a vast collection of child pornography, including thousands of still images and videos.

       On January 31, 2018, after careful consideration of all the 18 U.S.C. § 3553(a) factors,

including the nature and circumstances of the offense and the history and characteristics of the

defendant, the Court sentenced Asmodeo to 180 months’ imprisonment, followed by ten years of

supervised release. 180 months was both the mandatory minimum under Section 2251 and the

applicable sentencing range under the Guidelines. The Court determined that the sentence was

sufficient but not greater than necessary to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, and, importantly, protect the

public from further crimes of the defendant. To date, Asmodeo has served sixty-four months of

his sentence, or about thirty-six percent of the sentence imposed.

       Second, Asmodeo has not demonstrated “extraordinary and compelling reasons” to

warrant the extraordinary relief being sought—namely, early termination of a lawfully imposed

prison sentence—taking into account both his medical history and his risk of exposure to the

virus. Asmodeo is thirty-six years old. He is neither elderly nor infirm. He has relapsing-



                                                 2
          Case 7:15-cr-00327-VB Document 109 Filed 06/17/20 Page 3 of 6



remitting multiple sclerosis (“MS”), and his medical records indicate that Bureau of Prisons

(“BOP”) medical staff have consistently monitored his condition and treated his MS, including

with glatiramer acetate injections and several other medications. Asmodeo does not suffer from

hypertension, chronic lung problems, or any cardiovascular or respiratory conditions—

conditions which would place Asmodeo at a heightened risk of complications from COVID-19.

Notwithstanding his MS, Asmodeo’s condition is stable.

       Asmodeo’s medical records indicate that by the end of March 2020, his treating physician

“counseled him to stop using [glatiramer acetate injections] because of COVID-19-prompted

concerns that the drug could adversely affect his immune system.” (Doc. #107 at 14–15).

Although Asmodeo did stop receiving such injections, administrative notes in Asmodeo’s

medical file from May 18 and May 20, 2020, indicate that the treating physician revised her

earlier guidance, and noted that “[r]ecent research states [Asmodeo] may resume the

medication.” (Doc. #108 Ex. B at 4–7). Such statement reflects BOP’s view that receiving

injections of glatiramer acetate does not put Asmodeo at increased risk of severe infection and

worsened outcomes if he were to contract the virus.

       Of course, Asmodeo is at risk for contracting the virus at FCI Danbury. However, the

Court is persuaded by the government’s comprehensive submission that FCI Danbury has taken

substantial measures to respond to the COVID-19 threat at its facility, thereby mitigating its

spread, and has the means to competently care for its inmate population. Indeed, Asmodeo has

tested negative for the virus. In addition, the doctors providing care at FCI Danbury have treated

Asmodeo’s MS based on the latest scientific information available about COVID-19 and the

virus’s interactions with other medications. FCI Danbury’s handling of Asmodeo’s medical




                                                 3
          Case 7:15-cr-00327-VB Document 109 Filed 06/17/20 Page 4 of 6



situation and the virus itself is demonstrative of its ability to provide sufficient care to Asmodeo,

even if he were to contract COVID-19.

       In support of his motion, Asmodeo likens his circumstances to that of David Gutman,

who suffers from MS and was released for “extraordinary and compelling reasons.” See United

States v. Gutman, 2020 WL 2467435 (D. Md. May 13, 2020). Even though the court credited

Gutman’s concerns that his MS “renders him especially susceptible to COVID-19 because he

must ingest an immunosuppressant, methylprednisolone, to treat the illness,” id. at *2, Gutman’s

case is easily distinguishable from Asmodeo’s. First, Gutman had two months left to serve on a

six-month sentence, whereas Asmodeo still has 116 months, or sixty-four percent, of his 180-

month sentence left to serve. Moreover, Gutman, unlike Asmodeo, suffers from hypertension—

the Court noted “50% of all adults hospitalized in the United States for COVID-19 suffered from

hypertension.” Id. at *2. And the crime Gutman was convicted of, wire fraud, does not remotely

implicate the same risks to the community as does Asmodeo’s.

       Asmodeo also relies on United States v. Curtis, 2020 WL 1935543 (D.D.C. Apr. 22,

2020), but that case too is distinguishable. Although Asmodeo and Carlos Curtis were both in

prison for sex-related offenses involving minors, and both suffer from MS, that is where the

similarities end. Unlike Asmodeo, Curtis “served 17 years of his life sentence,” “lost 85% of his

vision,” and “spends all of his days confined to an electric wheelchair or bed.” Id. at *1. Thus,

the court concluded Curtis did not pose a threat to the community, or children, in his current

state, noting “[Curtis’s] physical limitations seriously undermine the notion that defendant might

engage in further criminal conduct.” Id. at *5. Asmodeo has no such physical limitations.

       Finally, as required by Section 3582(c)(1)(A), the Court has considered “the factors set

forth in section 3553(a) to the extent that they are applicable.” The exceptionally serious nature



                                                  4
          Case 7:15-cr-00327-VB Document 109 Filed 06/17/20 Page 5 of 6



of Asmodeo’s offense warranted a lengthy sentence at the time it was imposed; nothing has

changed to warrant cutting that sentence by nearly two-thirds. Indeed, the sentence was designed

to promote respect for the law and provide just punishment for the offense. To so dramatically

reduce the sentence in light of the current public health crisis would neither be just nor promote

respect for the law; if anything, it would promote disrespect for the law. And shortening

Asmodeo’s sentence would undermine two other critical sentencing objectives in this case: the

need for the sentence imposed to afford adequate deterrence to criminal conduct and to protect

the public from further crimes of the defendant. These sentencing factors not only supported the

sentence at the time it was imposed, they also weigh strongly against Asmodeo’s early release,

especially given the other sexually predatory conduct in which Asmodeo was involved over a

multi-year period.

       Asmodeo argues he no longer presents a danger to the community because he has

received no disciplinary tickets in prison, has completed educational courses, and has held jobs at

the prison. (See Doc. #107 at 22). Although the Court applauds Asmodeo’s efforts so far, it is

not persuaded that he is sufficiently rehabilitated to be released now. There are no children in

prison; thus, Asmodeo’s conduct while incarcerated in no way establishes that he is no longer a

danger to the community, especially its young and vulnerable members. Moreover, there are less

protections in place for children amidst the current pandemic, given the lack of in-person

schooling. This is yet another reason why Asmodeo’s release would undermine the still

applicable sentencing objective in this case, protecting the public from further crimes of the

defendant.




                                                 5
         Case 7:15-cr-00327-VB Document 109 Filed 06/17/20 Page 6 of 6



      Accordingly, defendant John Asmodeo’s motion for a reduction of his term of

imprisonment is DENIED.

Dated: June 17, 2020
       White Plains, NY
                                         SO ORDERED:



                                         ____________________________
                                         Vincent L. Briccetti
                                         United States District Judge




                                            6
